Citation Nr: 1213128	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO. 08-12 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for obesity.
 
4. Entitlement to service connection for sleep apnea.

5. Entitlement to service connection for a sore throat / sinus disorder. 

6. Entitlement to service connection for a respiratory disorder.

7. Entitlement to service connection for a left knee burn scar.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service from January 1969 to January 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), has been raised by the record, but has not been adjudicated by the RO. See Veteran's October 2010 and January 2011 statements. The Board does not have jurisdiction over this issue, and it is REFERRED to the RO for appropriate action.

The Board is reopening the hypertension disorder claim on the basis of new and material evidence having been received. The Board is denying the claims for service connection for hypertension, obesity, and sleep apnea. To comply with due process requirements, the service connection claims for a respiratory disorder, a sore throat / sinus disorder, and a left knee burn scar are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. The RO denied service connection for hypertension in an April 1978 rating decision. Although notified of the denial, the Veteran did not initiate an appeal. 

2. Evidence received since the April 1978 rating decision is new and raises a reasonable possibility of substantiating the hypertension claim.

3. There is no probative or credible evidence of hypertension or sleep apnea during service or for many years thereafter and no probative medical evidence of a nexus between current hypertension or sleep apnea and the Veteran's period of active military service.

4. The Veteran's lay assertions regarding continuity of symptomatology for hypertension and sleep apnea are not credible. 

5. Obesity in itself is not a disease or injury that may be considered a disability for VA compensation purposes.


CONCLUSIONS OF LAW

1. The April 1978 rating decision denying service connection for hypertension is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2011).

2. New and material evidence has been submitted since the last prior, final denial of the service connection for hypertension claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3. Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

4. There is no probative evidence of an obesity - related disability for VA compensation purposes. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

5. Sleep apnea was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


VA's Duty to Notify and Assist

As to the new and material evidence issue for hypertension, review of the claims folder shows compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The January 2006 VCAA notice letter is compliant with the United States Court of Appeals for Veterans Claims (Court's) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), since it sufficiently explained the bases of the prior denial (i.e., the deficiencies in the evidence when the claim was previously considered). If any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the new and material evidence issue for hypertension. See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

As to the service connection issues being denied, review of the claims folder also shows compliance with the VCAA. The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in October 2005, January 2006, and March 2006. Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claims; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The March 2006 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

With respect to the timing of VCAA notice, the U.S. Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120. The RO issued all VCAA notices prior to the April 2006 rating decision on appeal. There is no timing error. 

Prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), VA examinations, and VA outpatient and inpatient treatment records dated from 1999 to 2008. The Veteran has submitted personal statements, representative's argument, and private medical evidence. 

VA has secured the Veteran's STRs and SPRs dated from 1969 to 1971. However, the Veteran has alleged additional hospitalization at the Army Medical Center at Ft. Jackson, South Carolina for over a week in the summer of 1970 for a sore throat and a left knee burn. See Veteran's statements dated in July 2009, December 2009, and May 2010; representative statements and Brief dated in January 2010, September 2010, and March 2012. 

These inpatient hospitalization records, if they exist, are not present in the claims folder. The RO initiated several requests to obtain these records, but was met with negative responses from the National Personnel Records Center (NPRC) in November 2009 and June 2010. In a July 2010 Formal Finding Memorandum, the RO indicated that all procedures to obtain any missing in-service STRs were correctly followed, and that all efforts had been exhausted, such that further attempts would be futile.

When STRs are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed." Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996). See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records. See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown). 

Due to this allegation of missing hospitalization records from Ft. Jackson, South Carolina, the sore throat, left knee burn scar, and respiratory disorder issues on appeal are being remanded for further investigation into any missing STRs, as discussed below. However, the Veteran has not alleged, and the record does not suggest his alleged hospitalization at the Ft. Jackson hospital, if located, would document complaints or treatment for the hypertension, obesity, or sleep apnea disorders being denied. The Veteran has never provided any details regarding in-service treatment for these disorders. 

The absence of these records is of no consequence to the outcome of the claims being denied. Any further efforts towards obtaining these records would likely be both futile and not of assistance to this inquiry since any missing STRs would not pertain to these disorders. 38 C.F.R. § 3.159(c)(2), (3). In light of the efforts discussed above, VA has met its heightened obligation to satisfy the duty to assist. See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 

No VA medical examination and opinion has been secured to determine the etiology of the Veteran's hypertension, obesity, and sleep apnea disorders. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). However, the standards of McLendon are not met in this case. 

The Board has considered the Veteran's allegation that these disorders began during service. However, obesity is not a disability for VA compensation purposes. In addition, STRs do not reflect treatment for hypertension, obesity, or sleep apnea during service. The Veteran has not stated and the evidence does not suggests that he was treated for these disorders during his alleged hospitalization at the Ft. Jackson hospital in the summer of 1970. See Veteran's statements dated in July 2009, December 2009, and May 2010; representative statements and Brief dated in January 2010, September 2010, and March 2012. So the absence of these records is of no consequence to the outcome of the claims being denied. 

There is also no medical evidence suggestive of a linkage between these disorders  to service, nor credible evidence of continuity of symptomatology for any of these disorders since service. McLendon, 20 Vet. App. at 83. "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide a VA examination. Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010). Therefore, a VA examination and opinion for these disorders is not warranted. 

The duty to assist has been met, and the claims are ready for appellate review. 38 U.S.C.A. § 5103A.

New and Material Evidence - Hypertension 

The RO originally denied service connection for hypertension in an April 1978 rating decision. The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal. Therefore, that decision is final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2011).

The RO denied service connection for hypertension in the final April 1978 rating decision because there was no probative evidence of a current hypertension. In fact, the medical evidence of record, including blood pressure readings at that time, did not establish a hypertension diagnosis either in-service, within one-year of service, or post-service. 

In the April 2008 Statement of the Case (SOC), the RO reopened the new and material evidence issue for hypertension and considered it on the merits. Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992). Accordingly, the Board must initially determine whether there is new and material evidence to reopen the hypertension issue before proceeding to readjudicate the underlying merits of this claim. If the Board finds that no new and material evidence has been offered, that is where the analysis must end. 

The Veteran filed his petition to reopen on the basis of new and material evidence in November 2005. Under the current law, new evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2011). 

In determining whether evidence is new and material, the credibility of the evidence in question is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible"). In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion. There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, for purposes of reopening the claim. Id. at 117. 

New and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the previous, final April 1978 rating decision for hypertension. VA treatment records dated from 1999 to 2008 and a VA examination dated in March 2006 confirmed a diagnosis of hypertension for the Veteran. This record now demonstrates medical evidence of current hypertension; relates to an unestablished fact necessary to substantiate his claim and raises a reasonable possibility of substantiating his claim; that is to say, this evidence is new and material and his hypertension claim is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Merits of the Service Connection for Hypertension Claim 

The Veteran dates the onset of his hypertension to the time of his military service from 1969 to 1971. He filed his first claim for hypertension in December 1977, several years after service. The RO denied this claim and his subsequent petition to reopen as well. See original December 1977 claim and November 2005 petition to reopen. 

Upon review of the evidence of record, the Board denies the appeal for service connection for hypertension. There is no diagnosis of record for hypertension until decades after service. There is also no competent medical evidence linking his current hypertension diagnosis to the time of his military service and his claim will be denied.

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). To establish continuity of symptomatology, the Court held a Veteran must show  "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology." Barr, 21 Vet. App. at 307. Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation. Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology. See Savage, 10 Vet. App. at 496. The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence. Buchanan, 451 F.3d at 1337. See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board is competent to consider "evidence of a prolonged period without medical complaint, along with other factors" in determining that a condition was not aggravated by service). 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available. Combee, 34 F.3d at 1043. As to presumptive service connection, some diseases are chronic, per se, such as hypertension, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service. Even this presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The law further provides that no presumptions may be invoked on the basis of advancement of the' disease when first definitely diagnosed for the purpose of showing its existence to a degree of 10 percent within the applicable period. This will not be interpreted as requiring that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis. Symptomatology shown in the prescribed period may have no particular significance when first observed, but in the light of subsequent developments it may gain considerable significance. Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required 10-percent degree. 38 C.F.R. § 3.307(c).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2002). The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to"). Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis. See id. at 1316. Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377 (footnote omitted). For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer. Id. at 1377 n.4. 

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology. Barr, 21 Vet. App. at 307-09. But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed." Id. at 308. See also Savage, 10 Vet. App. at 498.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

As mentioned, the first and most fundamental requirement for any service-connection claim is the existence of a current disability. Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225. VA treatment records dated from 1999 to 2008 and a VA examination dated in March 2006 confirmed a diagnosis of hypertension for the Veteran. Consequently, the determinative issue is whether his hypertension is somehow attributable to the Veteran's military service. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."). See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

STRs are negative for any complaint, treatment, or diagnosis of hypertension during service. The Veteran states that he was told he had high blood pressure during service. See February 1978 VA examination report. Nonetheless, no STRs support that assertion and the Veteran is not credible in this report. His STRs contradict his assessment of hypertension during service. At his December 1970 separation examination, the Veteran did not report hypertension, and hypertension was not found upon objective testing. At separation, his blood pressure reading was normal at 130/80 (systolic/diastolic). His STRs provide no evidence in support of his claim.

Post-service, with regard to continuity of symptomatology, the Veteran asserts that he was treated for and diagnosed with hypertension in 1975. See original December 1977 claim. He did not provide any medical records verifying this treatment. Regardless, the Veteran is competent to report certain symptoms of hypertension or that a medical professional diagnosed him with hypertension. Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 469. See 38 C.F.R. § 3.159(a)(2). 

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible. The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The Board must determine, as a question of fact, both the weight and credibility of the evidence. Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value. The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence. See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991). The Veteran's credibility affects the weight to be given to his testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

As to credibility, in contrast to the Veteran's lay assertions, the first medical evidence of hypertension in the claims folder is from a VA treatment record dated in March 1999. This first treatment is over 25 years after discharge from service. The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence. Buchanan, 451 F.3d at 1336-37. However, the Board may consider a lack of contemporaneous medical evidence of hypertension for approximately 25 years as one factor in determining the credibility of lay evidence. Id. at 1337. 

There are other factors that weigh against the Veteran's credibility as to his lay assertions of continuity of symptoms. Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony." Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). Personal interest may affect the credibility of the evidence. Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992). 

The Veteran's lay statements of continuity for hypertension are also not credible because they directly contradict other medical evidence of record. See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010). The Veteran's lay assertions post-service as to continuity of hypertension are inconsistent with the findings of a February 1978 VA examiner. The February 1978 VA examiner did not objectively find any evidence of hypertension. The Veteran's blood pressure was reading was 130/80. No diagnosis of hypertension was rendered at that time, notwithstanding the Veteran's assertion to the examiner that he had hypertension.   

The Board affords great probative value to this VA medical report, which is probative as to the Veteran's subjective report and the resulting objective findings. It was generated with a view towards ascertaining the Veteran's then-state of physical fitness and is akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran's lay assertions regarding a diagnosis of hypertension during and after service are not credible in light of the contradictory findings contained in his 1970 STR separation report and the 1978 VA medical examination. Overall, in-service and post-service medical and lay evidence of record does not demonstrate continuity of in-service symptomatology for hypertension. 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97. 

There is also no clinical evidence of hypertension within one year after the Veteran's separation from service. Therefore, the presumption of in-service incurrence is not for application. 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Most critically, even applying the provisions of 38 C.F.R. § 3.307(c) as above, the Veteran's assertions of the development of his hypertension disorder is found not credible. See 38 C.F.R. § 3.307(c) (providing that cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required 10-percent degree).

With regard to a nexus, there is no competent, medical evidence or opinion that in any way relates the Veteran's current hypertension diagnosis to his period of active service. Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). Absent such evidence of a nexus, service connection for hypertension is not warranted. 

With regard to lay evidence, the Veteran is competent to report certain symptoms of hypertension. See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469. However, the tracing of a disorder to one more events years earlier, without credible evidence of continuity, requires a competent medical opinion. In this regard, neither he nor his representative, without evidence showing that either has medical training or expertise, is competent to render an opinion as to the medical etiology of his hypertension, disorders requiring medical testing and verification. See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377. Laypersons have been found to not be competent to provide evidence as to etiology in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Although competent to say he was diagnosed with hypertension by medical personnel during service and a short time thereafter, the Board has found those allegations not credible. 

Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for hypertension. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


The Merits of the Service Connection for Obesity Claim 

The Veteran dates the onset of his obesity to the time of his military service in the Army from 1969 to 1971. See November 2005 claim. 

Upon review of the evidence of record, the Board denies the appeal for service connection for obesity. 

STRs are negative for any complaint, treatment, or diagnosis of obesity during service. At his December 1970 separation examination, the Veteran did not report obesity, and it was noted that his height and weight was five foot nine inches, 170 pounds. His STRs provide no evidence in support of his obesity claim.

At present, VA physicians indicate that the Veteran is morbidly obese. At one point he has weighed 350 pounds. The Veteran has participated in weight loss programs. See March 2006 VA general medical examination; VA treatment records dated from 1999 to 2008. 

However, the existence of a current disability to which symptoms are attributable is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997). It is now well-settled that in order to be considered for service connection, a claimant must first have a present disability. In Brammer, 3 Vet. App. at 225, the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). 

Simply stated, obesity or being overweight, a particularity of body type, alone, is not a disease or injury that may be considered a disability for VA compensation purposes; rather, it is a symptom. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). See also 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) (does not contemplate a separate disability rating for obesity). Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service. 38 C.F.R. § 4.1; Allen v. Brown , 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991). In the absence of any probative evidence of a current disability, service connection cannot be granted for obesity. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225. 

Accordingly, the preponderance of the evidence is against service connection for obesity, so there is no reasonable doubt to resolve in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Merits of the Service Connection for Sleep Apnea Claim 

The Veteran dates the onset of his sleep apnea to the time of his military service in the Army from 1969 to 1971. See September 2005 claim; August 2007 Notice of Disagreement (NOD). 

Upon review of the evidence of record, the Board denies the appeal for service connection for sleep apnea. There is no probative evidence of treatment or complaints for sleep apnea during service. There is no credible evidence of continuity of symptoms for sleep apnea after service. Also, since there is no competent medical evidence linking the Veteran's current diagnosis of sleep apnea to the time of his military service, the claim will be denied.

The first and perhaps most fundamental requirement for any service-connection claim is proof the Veteran currently has the claimed disability. Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225. A March 2006 VA respiratory examiner and VA treatment records dated from 2000 to 2008 diagnosed the Veteran with an obstructive sleep apnea disorder. Thus, the evidence at the very least shows a current sleep apnea disorder. 

At his December 1967 pre-induction Report of Medical History, the Veteran mentioned frequent trouble sleeping. However, no diagnosis of sleep apnea was rendered upon objective examination at that time. In addition, at other pre-induction examinations dated in December 1965, December 1966, and January 1969, the Veteran did not report any trouble sleeping. There is no clear and unmistakable evidence of a preexisting sleep apnea disorder. 38 U.S.C.A. §§ 1111, 1153 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.304, 3.306 (2011). See also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009); Wagner v. Principi, 370 F.3d  1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-2003. A detailed analysis on the basis of aggravation of a preexisting disorder is not warranted based on a limited report of difficulty sleeping prior to induction.    

Most importantly, STRs dated from 1969 to 1971 are negative for any complaint, treatment, or diagnosis of sleep apnea during service. At his December 1970 separation examination, the Veteran did not report sleep apnea symptoms, and no diagnosis of sleep apnea was assessed. The Veteran's STRs provide no evidence in support of the sleep apnea claim.

Post-service, with regard to continuity of symptomatology, the Veteran asserts that he has experienced continuity of symptoms for sleep apnea since service. See August 2007 NOD. The Veteran is competent to report in-service and  post-service symptoms of sleep apnea. Layno, 6 Vet. App. at 469. See 38 C.F.R. § 3.159(a)(2). But once evidence is determined to be competent, the Board must determine whether the evidence is also credible. Rucker, 10 Vet. App. at 74. The Board must determine, as a question of fact, both the weight and credibility of the evidence.

In contrast to the Veteran's lay assertions, the first medical evidence of sleep apnea is from an August 2000 VA treatment record, which noted that the Veteran was diagnosed with sleep apnea four years earlier, in 1996. The March 2006 VA respiratory examiner made a similar assessment. This first documented post-service diagnosis and treatment is approximately 25 years after discharge from service. The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence. Buchanan, 451 F.3d at 1336-37. However, the Board may consider a lack of contemporaneous medical evidence of a sleep apnea disorder for approximately 25 years as one factor in determining the credibility of lay evidence. Id. at 1337. 

The Veteran's lay statements of continuity are also not credible because they directly contradict other medical evidence of record. See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010). The Veteran's lay assertions post-service are inconsistent with the assessments by the March 2006 VA respiratory examiner and an August 2000 VA physician who mentioned no evidence of sleep apnea until 1996. More importantly, the February 1978 VA examiner did not find any evidence of sleep apnea, despite the Veteran's contentions regarding the existence of the disorder since service. The Veteran endorsed other medical problems he was having in 1978, but given his present contention as to continuity, it is significant that there is no mention of sleeping problems to the VA examiner at that time. The Board affords great probative value to these medical reports, which were generated with a view towards ascertaining the appellant's then-state of physical fitness, as they are akin to statements of diagnosis and treatment and are of increased probative value in the law. Rucker, 10 Vet. App. at 73.  

His personal interest to receive monetary benefits also becomes a factor once the evidence of record is inconsistent with his lay assertions. Cartright, 2 Vet. App. at 25. In addition, although the Veteran filed an earlier December 1977 claim for service connection for hypertension, he did not file a claim for service connection for a sleep disorder at that time, even though he maintains that he has experienced continuity of symptoms since service. The Veteran waited over 30 years to file a VA compensation claim for service connection for sleep apnea, notwithstanding his lay assertion that he was experiencing sleep apnea during and after service, and notwithstanding his clear awareness of the availability of VA compensation benefits in the 1970s. The Veteran's lay assertions are less credible in light of these matters of record. Overall, in-service and post-service medical and lay evidence of record does not demonstrate continuity of in-service symptomatology for sleep apnea. 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97. 

In addition, there is no probative medical evidence or opinion that links his current sleep disorder to the Veteran's period of active service. Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). Absent such evidence of a nexus, service connection is not warranted. 

With regard to lay evidence, the Veteran is competent to report purported symptoms of a sleep apnea disorder. See 38 C.F.R. § 3.159(a)(2). A Veteran in certain instances can be competent to testify to the fact that symptoms he experienced in service are the same as caused by a currently diagnosed disorder. Davidson, 581 F.3d at 1316. However, this is not one of those instances. Neither he nor his representative, without evidence showing that either has medical training or expertise, is competent to render an opinion as to the medical etiology of obstructive sleep apnea, a disorder requiring medical testing. See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377. This case also does not meet any of the three exceptions enumerated under Jandreau. His lay assertions of continuity of symptoms for sleep apnea are also not credible, given inconsistencies with other evidence of record. 

Accordingly, the preponderance of the evidence is against service connection for sleep apnea, so there is no reasonable doubt to resolve in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

As new and material evidence has been received, the claim for service connection for hypertension is reopened. To this extent, the appeal is granted.

Service connection for hypertension is denied. 

Service connection for obesity is denied. 

Service connection for sleep apnea is denied. 


REMAND

To ensure compliance with due process requirements, the Board presently remands the following issues: service connection for a respiratory disorder, a sore throat / sinus disorder, and a left knee burn scar. 

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) (West 2002). Specifically, VA is required to obtain the Veteran's STRs or other relevant service records held or maintained by a government entity. 38 U.S.C.A. § 5103A(c). When VA attempts to obtain records from a federal department or agency, the efforts to obtain those records must continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile. 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(2), (c)(3) (2011). The standard for the VA is very high. 

As noted, the Veteran has suggested that VA has not secured certain STRs and SPRs dated from 1969 to 1971. These particular inpatient hospitalization records, if they exist, are not present in the claims folder. The RO initiated several specific requests for inpatient "clinical" records, but was met with negative responses from the NPRC in November 2009 and June 2010. See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Sections A and B. There is no further basis for a specific request for "clinical" inpatient STRs. 

However, in this circumstance, the law requires that VA's duty to assist is heightened, and that it also has a heightened duty to consider the benefit-of-the-doubt rule. Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996). See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

On remand, it is essential for the RO/AMC to attempt a morning report search for these particular Army STRs dated from May 1970 to September 1970, from the NPRC, Records Management Center (RMC), or from other appropriate locations. The RO must inform the NPRC or other appropriate location that it appears the Veteran was assigned to the Headquarters and Headquarters Detachment, 10th Battalion, 2nd Basic Combat Training Brigade, of the U.S. Army at Ft. Jackson, South Carolina from May 1970 to September 1970. If no records are available, a negative reply to that effect is required. 

In the March 2012 Brief, the Veteran requested that the timeframe for VA's search for these missing records include the entire period of service from 1969 to 1971. However, the VA Adjudication Procedure Manual states that the time period for a morning report search is generally limited to three months. See M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 35, Block cc. In addition, a separate search for extracts from the Surgeon General's Office (SGO) would not be appropriate here as SGO extracts only contain information for Army Veterans who were hospitalized between 1942 and 1945 and between 1950 and 1954, which is not the case for the current Veteran. See M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 28, Block b.

In addition, when there is an allegation STRs are lost or missing or destroyed, in conjunction with a heightened duty to assist, VA must inform the Veteran that he can submit "alternative" sources in place of his missing STRs. See Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992). The current VCAA letters of record VA failed to inform the Veteran of what kind of substitute or alternative evidence he could submit in order to support his claims. Examples of such alternate evidence include the VA military files, statements from service medical personnel, "buddy" certificates or affidavits, state or local accident and police reports, employment physical examination reports, medical evidence from civilian/private hospitals, clinics, and physicians where or by whom a Veteran was treated, either during service or shortly after separation, letters written during service, photographs taken during service, pharmacy prescription records, and/or insurance examinations reports. See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 27, Block b. Thus, a remand is required for the RO/AMC to provide the Veteran with a VCAA letter advising of what alternative evidence he can submit in place of his alleged missing STRs. 

Also, complete VA treatment records dated from April 2008 to the present must be associated with the claims file. VA's duty to assist includes obtaining records of relevant VA medical treatment. 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3). See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA). 
As part of its duty to assist, VA should also secure any additional, relevant private treatment records the Veteran adequately identifies. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).

Finally, the Veteran must be scheduled for a VA ear, nose, and throat (ENT) examination and opinion to determine the etiology of any sore throat / sinus disorder on the basis of in-service incurrence. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). STRs reveal some limited evidence of complaints and treatment for a recurrent sore throat and tonsillitis. Post-service VA treatment records, at times, also document complaints of a sore throat.   

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must send the Veteran a VCAA letter notifying the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the service connection claims on appeal. See generally 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159. Most importantly, this letter should inform the Veteran that he can submit "alternative" sources in place of his missing STRs. This letter should advise that such alternate evidence includes VA military files, statements from service medical personnel, "buddy" certificates or affidavits, state or local accident and police reports, employment physical examination reports, medical evidence from civilian/private hospitals, clinics, and physicians where or by whom a Veteran was treated, either during service or shortly after separation, letters written during service, photographs taken during service, pharmacy prescription records, and/or insurance examinations reports. See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 27, Block b. Allow the Veteran additional time to submit such evidence after receipt of the VCAA letter.

2. Contact the NPRC and /or RMC or any other appropriate locations and attempt to secure morning reports for the Veteran's alleged hospitalization at Ft. Jackson Hospital in South Carolina for over a week sometime between May and September of 1970 for a sore throat and a left knee burn. Inform the NPRC or other appropriate authority that it appears the Veteran was assigned to the Headquarters and Headquarters Detachment, 10th Battalion, 2nd Basic Combat Training Brigade, of the U.S. Army at Ft. Jackson, South Carolina from May 1970 to September 1970. If no STRs are available, or further attempts to secure them would be futile, a response to that effect is required and should be documented in the file.

3. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his respiratory disorder, a sore throat / sinus disorder, and a left knee burn scar. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain records from each private health care provider the Veteran identifies.

(b) In addition, all relevant VA records of a respiratory disorder, a sore throat / sinus disorder, and a left knee burn scar from April 2008 to the present from the VA Medical Center (VAMC) in Brooklyn, New York must be secured. 

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

4. After securing any additional STRs or VA treatment records, schedule the Veteran for a VA examination by an appropriate ear, nose, and throat (ENT) clinician for the Veteran's alleged sore throat / sinus disorder. The purpose of this examination is to determine whether any current sore throat / sinus disorder is related to service.

The following considerations will govern the examination:

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by the examiner, the Veteran may be scheduled for further examinations. All indicated tests and studies must be performed. 

(c) The examiner must take a full history from the Veteran. IF DEEMED APPROPRIATE BY THE EXAMINER, THE EXAMINER SHOULD STATE WHETHER THERE IS A CLINICAL BASIS OR BASES (I.E., NON-SUBJECTIVE REPORT) TO SUPPORT OR DOUBT THE VETERAN'S CONTENTIONS, WITH A FULLY REASONED EXPLANATION FOR ANY SUCH FINDING. 

(d) In all conclusions, the examiners must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a rationale for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles. 

(e) If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a rationale for such a finding must be provided. Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion.

(f) For the Veteran's alleged sore throat / sinus disorder, the examiner must provide a medical opinion answering the following questions:

(i) Upon clinical examination, does the Veteran have a current sore throat / sinus disorder? In making this determination, consider whether a sore throat / sinus disorder, if chronic in nature, may tend to have active versus inactive stages.  

(ii) If a current sore throat / sinus disorder is diagnosed, is this sore throat / sinus disorder related to documented in-service tonsillitis or in-service recurrent sore throat symptoms noted at separation?

(iii) In rendering this opinion, the reviewer's attention is drawn to the following specific items of evidence: An STR dated in November 1969 revealed a diagnosis of tonsillitis, with sore throat, flu symptoms, and cough. Upon separation in December 1970, in the Report of Medical History the Veteran asserted a history of ear, nose, and throat problems with "recurrent sore throat." However, no disorder was noted upon objective examination at separation. 

(iv) Post-service, the Veteran says he underwent a tonsillectomy in the summer of 1971, only a short time after service. See March 2006 VA general medical examination. A February 1978 VA examiner assessed a normal throat and sinuses. VA treatment records dated from 1999 to 2008 document occasional treatment for a sore throat. It was noted the Veteran was status post tonsillectomy, and also used a CPAP machine for sleep apnea. An October 2001 VA treatment record indicated the Veteran has a 35-year history of tobacco use. 

(v) The Veteran asserts that he has a chronic sore throat disorder with "infections" since the time of his military service. 

5. The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the service connection claims for a respiratory disorder, a sore throat / sinus disorder, and a left knee burn scar. If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Appellant an opportunity to respond. 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


